     Case 2:14-cv-00581-KJM-DB Document 124 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC MORA,                                          No. 2:14-cv-0581 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    ZACK EATON, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. Because this case did not settle during the September 8, 2021 conference, this case shall

19   proceed to the pretrial phase.

20           Accordingly, IT IS HEREBY ORDERED that:

21           1. Plaintiff’s request for a settlement conference and trial date (ECF No. 118) is granted

22   in part and denied in part, as follows:

23                   a. Plaintiff’s request for a settlement conference has been granted, a settlement

24   conference took place on September 8, 2021

25                   b. Plaintiff’s request for a trial date is denied as premature. The court will set a

26   trial date after reviewing the parties’ pretrial statements.

27   ////

28   ////
                                                         1
     Case 2:14-cv-00581-KJM-DB Document 124 Filed 09/13/21 Page 2 of 2


 1            2. Within thirty days of the filed date of this order, plaintiff shall file a pretrial statement
 2   pursuant to Local Rule 281. Within ten days of plaintiff’s filing, defendants shall file a pretrial
 3   statement. In their statements the parties are invited to submit suggestions concerning the matters
 4   set forth in Local Rule 282.
 5   Dated: September 13, 2021
 6

 7

 8

 9

10

11

12

13
     DB:12
14   DB/DB Prisoner Inbox/Civil Rights/R/mora0581.pts ord

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
